Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the Amendment filed on 01/18/2021. Claims 1 - 20 are pending in the case.

Applicant Response
In Applicant’s response dated 01/18/2021, Applicant amended Claims 1, 18 and 20 and argued against all objections, and rejections previously set forth in the Office Action dated 09/18/2020.

Continued Examination under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/18/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over ZAMBETTI et al., (Pub. No.: US 20160202866 A1, Pub. Date: Jul. 14, 2016) in view of Jang et al. (Pub. No.: US 20160313869 A1, Pub. Date: Oct. 27, 2016) in further view of Daniel Mentrard : Title : Steiner chain with Geogebra4.2 with a link https://youtu.be/-XJmDQ_tHVs  Published: Sep 10, 2014, Hereinafter, Mentrard)

Regarding independent claim 1,
	Zambetti teaches a computer program product comprising a non-transitory computer readable storage medium having instructions encoded thereon that, when executed by a processor, cause the processor to perform, at a user interface (see Fig. 36, [0108], illustrating computing system 3600 can have bus 3602 that connects I/O section 3604, one or more computer processors 3606, and a memory section 3608 together. Memory section 3608 can contain computer-executable instructions and/or data for carrying out the above-described techniques, including process 3500 (FIG. 35).), the steps of:
displaying an information object display area including a plurality of information objects on a track (see Zambetti: for e.g. Fig. 34, [100], displaying icon 3404 and icon 3408, the icons are  displayed information objects in a circular track area/path formed by the boundaries of the  inner circle and outer circle boundaries), the track extending along a path created between an outer elliptical border and an inner elliptical border in the user interface with the inner elliptical border lying within the outer elliptical border and not intersecting with the outer elliptical border (see Zambetti: Fig.34, [100], “icons are arranged between invisible inner circle 3402 and invisible outer boundary circle 3400. Outer circle 3400 can be sized based on the physical size the touchscreen of device 100. Inner circle 3402 can be sized based on design and/or user preferences. Inner circle 3402 can also be sized based on user input, such as a crown rotation. Inner circle 3402 can respond to touchscreen input within its surface area. For example, a touch down that occurs within the surface area of inner circle 3402 and subsequent touch movement can be interpreted as panning of inner circle 3402.” i.e. the icons are enclosed by the border of the inner circle 3402 and Outer circle 3400 and the inner circle 3402 and Outer circle 3400 are not intersecting because the icons separate the inner and outer circles from touching each other), […]
generating a plurality of elliptical frames along the track (see Zambetti: for e.g. Fig. 34, [100], displaying icons 3404, icon 3402, icon 3408 as an elliptical frame ), each elliptical frame in contact with the outer elliptical border, the inner elliptical border a first neighboring elliptical frame adjacent to the elliptical frame and in a first direction along the track, and a second neighboring elliptical frame adjacent to the elliptical frame and in a second direction along the track that is opposite to the first direction (see Zambetti: for e.g. Fig. 34 , [0100], “When inner circle 3402 is panned, the icons that are arranged between the inner circle 3402 and outer circle 3400, such as icons 3404 and 3408, can be resize based on the available spacing between inner circle 3402 and outer circle 3400, the number i.e. icon 3404 is in contact or tangent with outer circle frame 3400 , inner circle frame 3402 the neighboring icons as illustrated by Fig. 34);
displaying one or more information objects each based on one of the elliptical frames 
(See Zambetti: for e.g. Fig.34, [0100], displaying icon 3404 and icon 3408, the icons are displayed within a circular/elliptical frame.)  
in response to receiving a single user input associated with movement of a pointer in the user interface (see Zambetti: Fig.34, [0100], “Inner circle 3402 can respond to touchscreen input (single user input) within its surface area. For example, a touch down that occurs within the surface area of inner circle 3402 and subsequent touch movement can be interpreted as panning of inner circle 3402.” i.e. the panning gesture or panning input is considered as a single input and a user input such as panning is a single input on the user interface of  Device 100. )
moving a center of the inner elliptical border in a direction of movement of the pointer while resizing the inner elliptical border so the inner elliptical border remains within the outer elliptical 20border (see Zambetti: Fig.34, [0100], “When inner circle 3402 is panned, the icons that are arranged between the inner circle 3402 and outer circle 3400, such as icons 3404 and 3408, can be resize based on the available spacing between inner circle 3402 and outer circle 3400, the number of icons being displayed, and the sizes of adjacent icons.”) and 
	Zambetti
in response to receiving a single user input associated with movement of a pointer in the user interface resizing the plurality of elliptical frames and 
in response to receiving a single user input associated with movement of a pointer in the user interface moving at least some of the elliptical frames along the track so that each elliptical frame remains in contact with the inner elliptical border, in contact with the outer elliptical border, in contact with the first neighboring elliptical frame adjacent to the elliptical frame in the first direction, and in contact with the second neighboring elliptical frame adjacent to the elliptical frame in the second direction, so all the plurality of elliptical frames are displayed in the information object display area.
a ratio of a radius of the outer elliptical border and a radius of the inner elliptical border is constrained by a number of the plurality of information objects.
	However, Jang teaches the system wherein in response to receiving single user input associated with movement of a pointer in the user interface (see Jang: Fig. 30, [0269], “Upon receiving a long touch input 3015 through one point of the watch image 3010, the smart watch 200 may enter a moving circle mode for representing app icons registered as bookmarks.”),
resizing the plurality of elliptical frames (see Jang: Fig.30, [0270], “smart watch 200 may display a plurality of app icons 3031 to 3038 in a line in an empty space 3020 of the display unit 251, which is formed by reducing and moving the watch image. In this case, a size of the app icons 3031 to 3038 may be changed according to a width of the empty space 3020 in which each icon is positioned.”)
	Because both Zambetti and Jang are in the same/similar field of endeavor of wearable device and user interface navigation, accordingly, it would have been obvious to one of Zambetti, to include: in response to receiving user input associated with movement of a pointer in the user interface resizing the inner elliptical border so the inner elliptical border remains within the outer elliptical border resizing the plurality of elliptical frames and moving at least some of the elliptical frames along the track as taught by Jang. After the modification of Zambetti’ s icon movements that account for interaction between grid boundaries and nearby icons can also incorporate the resizing of the elliptical icons and. the One would have been motivated to make such a combination in order to improve user experience in using and manipulating wearable or smart watch devices functionalities (see Jang, [0010])
	As shown above, Zambetti and Jang discloses a circular smartwatch user interface with a touch sensitive circular display and with circular information icons arrangement. However, Zambetti and Jang does not explicitly teach or describe the geometrical feature of the object arrangement where a ratio of a radius of the outer elliptical border and a radius of the inner elliptical border is constrained by a number of the plurality of information object and in response to receiving a single user input associated with movement of a pointer in the user interface moving at least some of the elliptical frames along the track so that each elliptical frame remains in contact with the inner elliptical border, in contact with the outer elliptical border, in contact with the first neighboring elliptical frame adjacent to the elliptical frame in the first direction, and in contact with the second neighboring elliptical frame adjacent to the elliptical frame in the second direction, so all the plurality of elliptical frames are displayed in the information object display area.
Mentrard teaches the system where the ratio of a radius of the outer elliptical border and a radius of the inner elliptical border is constrained by a number of the plurality of information objects (see Mentrard: [00:15-0030], demonstrating how the number of circular objects constrain the ratio of the radius of the outer elliptical and inner elliptical border is affected by the number of circular objects. See Screenshot image below illustrating how the number of objects constrain the radius of the inner and outer circular objects)
	

    PNG
    media_image1.png
    582
    857
    media_image1.png
    Greyscale

[00.14-0027]: When number of icons (n) = 15

    PNG
    media_image2.png
    567
    981
    media_image2.png
    Greyscale

 [01:35-01:50] : When number of icons (n) = 50, 


	In addition , Mentrard teaches the system wherein in response to receiving a single user input associated with movement of a pointer in the user interface moving at least some of the elliptical frames along the track so that each elliptical frame remains in contact with the inner elliptical border, in contact with the outer elliptical border, in contact with the first neighboring elliptical frame adjacent to the elliptical frame in the first direction, and in contact with the second neighboring elliptical frame adjacent to the elliptical frame in the second direction, so all the plurality of elliptical frames are displayed in the information object display area (See Mentrard: [01:15-01:30], demonstrating how each circular objects are tangent to the surrounding circular frames and are in contact with the neighboring object on both direction and also in contact with the inner and outer border. See Screenshot image below 

    PNG
    media_image3.png
    573
    983
    media_image3.png
    Greyscale

	Because Zambetti - Jang in further view of Mentrard address the same/similar issue of arranging objects in a circular or elliptical arrangement, accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus, disclosed in Zambetti and Jang to include the system where the ratio of a radius of the outer elliptical border and a radius of the inner elliptical border is constrained by a number of the plurality of information objects and moving at least some of the elliptical frames along the track so that each elliptical frame remains in contact with the all the neighboring  elliptical borders as taught by Mentrard. One would have been motivated to make such a combination in order to provide efficient and user friendly graphical user interface display to simplify user interaction with applications.
Regarding claim 2, 	Zambetti in view of Jang and Mentrard teaches all the limitations of Claim 1. Zambetti in view of Jang and Mentrard further teaches the system wherein each of the elliptical frames are associated with a specific location on the track in an original condition of the user interface (see Zambetti: Fig.2, [0056], “shows exemplary screen 200 that can be displayed by device 100. Screen 200 can be, for example, a home screen that appears upon power-on of device 100 or that appears initially when the touchscreen display of device 100 powers-on (including wake up from a sleep state). Icons 204, 206, and 208 can be displayed in screen 200.”)

Regarding claim 3, 	Zambetti in view of Jang and Mentrard teaches all the limitations of Claim 1. Zambetti in view of Jang and Mentrard further teaches the system wherein the step of resizing and moving at least some of the elliptical frames is performed so that elliptical frames that lie along a straight line between the center of the inner elliptical border and a center of the outer elliptical border are in the same location along the track as in the original condition of the user interface. (see Jang: Fig. 30, [0270], “In addition, the smart watch 200 may display a plurality of app icons 3031 to 3038 in a line in an empty space 3020 of the display unit 251, which is formed by reducing and moving the watch image. In this case, a size of the app icons 3031 to 3038 may be changed according to a width of the empty space 3020 in which each icon is positioned.”) 

Regarding claim 4, 	Zambetti in view of Jang and Mentrard teaches all the limitations of Claim 1. Zambetti in view of Jang and Mentrard further teaches the system wherein the track is an elliptical track and wherein centers of the elliptical frames are located on the track (see Zambetti Fig. 34, [100], “icons are arranged between invisible inner circle 3402 and invisible outer boundary circle 3400. Outer circle 3400 can be sized based on the physical size the touchscreen of device 100. Inner circle 3402 can be sized based on design and/or user preferences.” i.e. the icons are arranged between the outer and inner borders of the circular boundaries and the center of the icons is located inside the track)

Regarding claim 5, 	Zambetti in view of Jang and Mentrard teaches all the limitations of Claim 1. Zambetti in view of Jang and Mentrard further teaches the system wherein each of the one or more information objects are within one of the elliptical frames, and wherein an information object resizes and moves corresponding to resizing and movement of the elliptical frame in which the information object is within (see Zambetti : Fig. 34 , [0100], “When inner circle 3402 is panned, the icons that are arranged between the inner circle 3402 and outer circle 3400, such as icons 3404 and 3408, can be resize based on the available spacing between inner circle 3402 and outer circle 3400, the number of icons being displayed, and the sizes of adjacent icons. For example, in response to the rightward panning of circle 3402, icon 3404 can increase in size, and the enlarging of icon 3404 can cause icon 3408 to decrease in size.”)

Regarding claim 6, 	Zambetti in view of Jang and Mentrard teaches all the limitations of Claim 5. Zambetti in view of Jang and Mentrard further teaches the system wherein the information object displays different types of information based on a size of the information object (see Zambetti : Fig. 25A , [0083] For example, “The size and shape of icon groups can be organic or defined. Icon groups that are defined, such as icon group 2512 in grid 2502 (FIG. 25A), share a predefined group size and group shape. Organic icon groups, shown in FIG. 42, can be of a user-defined group size and/or group shape. For example, icon groups 4204 and 4206 in grid 4202 are of different user-defined shapes and sizes.”), and wherein the method further includes the step of updating information displayed by the information object once the information object is resized to a predetermined size associated with a specific type of information. (See Zambetti: Fig. 21, [0095], “the icon marked "A," which is displayed in grid 2012, is no longer displayed in grid 2108. FIG. 21 also illustrates an update of displayed icons in response to crown rotation. Specifically, in response to crown rotation 2110, icon 2106 is further enlarged and becomes the only icon displayed on-screen”)
Regarding claim 7, 	Zambetti in view of Jang and Mentrard teaches all the limitations of Claim 1. Zambetti in view of Jang and Mentrard further teaches the system wherein the step of moving the center of the inner elliptical border in the direction of movement of the pointer (see Jang: Fig. 28 and 29, [0259], “diagrams for explaining an operation of a smart watch that enters a moving circle mode and provides a shortcut function in response to a pinch-in input having a second  i.e. the pinch in or pinch out movement is performed at the center of the inner boarder) includes moving the inner elliptical border so that its center lies on the pointer.( see Jang : Fig. 28 , [0262], “Upon entering a moving circle mode, the smart watch 200 may reduce a watch image 2810 by a predetermined ratio and display the reduced watch image 2810 in a central portion of the display unit 25.”)
Regarding claim 8, 	Zambetti in view of Jang and Mentrard teaches all the limitations of Claim 1. Zambetti in view of Jang and Mentrard further teaches the system wherein the inner elliptical border includes a clock face that moves and resizes with the inner elliptical border or fades out during movement and resizing of the inner elliptical border ( see for e.g. Jang : [0206], For example, the smart watch 200 may enlarge a size of a display region corresponding to the third schedule information 2033 and display detailed information 2045 about the third schedule information 2033 in the enlarged display region 2040. In this case, the smart watch 200 may change the size of the watch image 2010 according to the amount of detailed.”)
Regarding claim 9, 	Zambetti in view of Jang and Mentrard teaches all the limitations of Claim 1. Zambetti in view of Jang and Mentrard further teaches the system wherein the information object display area is configured to return to an original state in response to receiving no interaction for at least a predetermined period or to return to the original state at a predetermined rate after removal of the pointer from the display ( see Jang: Fig. 12 , [0167] When a 
Regarding claim 10, 	Zambetti in view of Jang and Mentrard teaches all the limitations of Claim 1. Zambetti in view of Jang and Mentrard further teaches the system wherein the information object display area is hidden in an original state of the display (se Jang ,Fig. 28, [0260], “the smart watch 200 may display a watch image 2810 on the display unit 251 according to a user command.”) , and is displayed in response to receiving the user input associated with movement of the pointer in the user interface (see Jang: Fig.28, [0261], “During display of the watch image 2810, upon receiving a pinch-in input 2815 of a horizontal direction ( i.e. movement of the pointer of the user interface) the smart watch 200 may enter a moving circle mode for performing a shortcut function. Furthermore, [0262] further states that “the smart watch 200 may display the second icon group in an empty space 2820 of the display unit 251, which is formed by reducing a watch image. In this case, the second icon group may include a plurality of app icons 2841 to 2846 that are frequently executed by a user.”)

Regarding claim 11, 	Zambetti in view of Jang and Mentrard teaches all the limitations of Claim 1. Zambetti in view of Jang and Mentrard further teaches the system wherein the track, the outer elliptical border, the inner elliptical border and the plurality of elliptical frames are hidden from view on the user interface while the plurality of information objects are displayed. (See Zambetti: for e.g. Fig. 40, [0098], “illustrates icon movements that account for physical interaction between nearby icons. As shown, grid 4002 includes a number of icons arranged in a radial arrangement. In response a touch input at location 4010, a number of icons are enlarged to at different levels of magnification. Notably, the enlarging of icon 4004 can cause adjacent icons 4006 and 4008 to move away from icon 4004 so the icons do not block each other from view.”)

Regarding claim 12, 	Zambetti in view of Jang and Mentrard teaches all the limitations of Claim 1. Zambetti in view of Jang and Mentrard further teaches the system wherein the step of receiving updated information relating to an information object and indicating what information object has been updated. (See Zambetti: Fig.21, [0095],”the icon marked "A," which is displayed in grid 2012, is no longer displayed in grid 2108. FIG. 21 also illustrates an update of displayed icons in response to crown rotation. Specifically, in response to crown rotation 2110, icon 2106 is further enlarged and becomes the only icon displayed on-screen.”)
Regarding claim 13, 	Zambetti in view of Jang and Mentrard teaches all the limitations of Claim 1. Zambetti Jang and Mentrard further teaches the system wherein an information object is animated to maximize from its position when selected (see Jang : Fig. 11, [0171], FIG. 14, upon receiving a user input 1475 of touching first notification information 1460 among a plurality of notification information items 1430 to 1470 and then dragging the first notification information 1460 in a central direction of a watch image 1410, the smart watch 200 may replace the watch image 1410 with a notification information image 1480 and replace the first notification information 1460 with a reduced watch image (i.e., a watch icon 1495) and wherein the information object is animated to its previous position in its elliptical frame when a return function is selected ( see Jang : Fig. 14 , [0174] , “When a predetermined time elapses after displaying the detailed information 1481 of the first notification information 1460 or a back key and so on are selected, the smart watch 200 may display the watch image 1410 in the central portion of the display unit 251, as illustrated in (c) of FIG. 14. In addition, the smart watch 200 may remove the first notification information 1460 checked by a user from a surrounding region 1420 of the watch image 1410.”)

Regarding claim 14, 	Zambetti in view of Jang and Mentrard teaches all the limitations of Claim 1. Zambetti in view of Jang and Mentrard further teaches the system wherein:
responsive to a selection action being performed on an information object, launching an application associated with the information object on an electronic device associated with the user interface or on another device associated with the electronic device  (see Jang : Fig. 14 , [0173], “When the detailed information 1481 of the first notification information 

Regarding claim 15, 	Zambetti in view of Jang and Mentrard teaches all the limitations of Claim 1. Zambetti in view of Jang and Mentrard further teaches the system wherein the information objects define main hierarchy headings with selection of an information object causing replacement of the information objects on the display with sub-heading information objects associated with the selected information object. (See Jang: Fig. 13, [0169] , “upon receiving a user input 1375 for touching first notification information 1360 among the notification information items 1330 to 1370 and then dragging the first notification information 1360 into a central direction of the watch image 1310”)
Regarding claim 16, 	Zambetti in view of Jang and Mentrard teaches all the limitations of Claim 15. Zambetti in view of Jang and Mentrard further teaches the system wherein responsive to receiving a return input while sub-heading information objects are displayed, causing replacement of the sub-heading information objects on the display with the information objects (see Jang, Fig. 

Regarding claim 17, 	Zambetti in view of Jang and Mentrard teaches all the limitations of Claim 1. Zambetti in view of Jang and Mentrard further teaches the system wherein, responsive to a user performing an information object moving action (see Jang: Fig. 13, [0169], “Upon receiving a user input 1375 for touching first notification information 1360 among the notification information items 1330 to 1370 and then dragging the first notification information 1360 into a central direction of the watch image 1310.”), allowing the user to move the information object to a desired location on the track (see Jang : Fig. 13 , [0169], the smart watch 200 may replace the watch image 1310 with a notification information image 1380 and replace the first notification information 1360 with a reduced watch image (i.e., a watch icon 1390), and associating the information object with the desired location (see Jang: Fig.13, [0170], “the notification information image 1380 displayed in a central portion of the display unit 251 may include detailed information 1381 about the first notification information 1360, an execution icon 1383 for execution of an operation associated with the first notification information 1360, a previous icon 1385 for movement to a previous operation mode, and so on)

Regarding independent claim 18, 	Claim 18 is directed to a device claim that have similar technical features and claim limitations as Claim 1 and is rejected under the same rationale.
Regarding independent claim 19, 	Zambetti in view of Jang and Mentrard teaches all the limitations of Claim 18. Zambetti in view of Jang and Mentrard further teaches the device wherein the device is a smartwatch and the user interface is a round, touch-sensitive display of the smartwatch. 

Regarding independent claim 20, 	Claim 20 is directed to a method claim that have similar technical features and claim limitations as Claim 1 and is rejected under the same rationale.

Response to Amendment/Remarks
Claim Rejections - 35 U.S.C. § 103,
	Applicant’s arguments with respect to claim amendments have been considered but are moot in light of the new combination of references being used in the current rejection. The new combination of references was necessitated by Applicant’s claim amendments. Therefore, the claims are rejected under the new combination of references as indicated above.
	


Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
PGPUB
 NUMBER:
INVENTOR-INFORMATION:
TITLE / DESCRIPTION
US 20160259488 A1
CHAN; Stephanie Suk Hing
Navigation User Interface For Compact Mobile Devices
US 20130104079 A1
Yasui; Nozomu
RADIAL GRAPHICAL USER INTERFACE


	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZELALEM "Zee" W SHALU whose telephone number is (571)272-3003.  The examiner can normally be reached on M- F 0800am- 0500pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR B PAULA can be reached on (571)272- 4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/Z.W.S./Examiner, Art Unit 2177      
    

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177